Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9th, 2022, has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mennig (US 2015/0301367 A1).
With regards to claim 1, Mennig discloses a functional element having electrically switchable optical properties, the functional element including a multilayer film 8 (i.e., laminated stack) consisting of, a carrier film 9 (i.e., first carrier film), an outer electrode 6 (i.e., first surface electrode) depicted on an inward surface of carrier film 9 and bonded directly thereto, an active layer 5, an inner electrode 4 (i.e., a second surface electrode), and a combination of a carrier layer 14 and an edge sealing 15 (i.e., combined, read on the claimed second carrier film), the inner electrode 4 depicted as arranged on an inward surface of the combination of carrier layer 14 and edge sealing 15, the active layer 5 being in direct contact with both the inner and outer electrodes (Mennig: Fig. 4; para. [0005], [0086]-[0087], and [0093]-[0107]). Mennig depicts the edge sealing 15 (i.e., which forms a portion of the second carrier film) as folded around the carrier film 9 at least at one side edge such that it seals an exit surface of the active layer 5 at the side edge (Mennig: Fig. 7). Mennig discloses the edge sealing 15 as blocking diffusion of plasticizers throughout (i.e., prevents diffusion of plasticizers through the carrier film) (Mennig: para. [0086]). Mennig further depicts at least one section of an overhanging region of the edge sealing 15 as materially bonded to an edge region of the carrier film 9 (Mennig: Fig. 7). The claim language “materially bonded” and “…by permanently pressing…by fusing… by gluing” constitute product-by-process language. Such language does not limit product claims to the material performance of the recited steps, but rather, only the structures implied. See MPEP 2113. It is noted that based on the phrase “edge sealing” used by Mennig, such material must be capable of materially bonding to an edge region (i.e., if it did not have such a function, it would not be a “seal”). Therefore, Mennig meets the present limitation. Alternatively, the phrase “by fusing” is rather broad, as any two connected, joined, or contact materials may be considered to include the structure recited by the phrase “by fusing”.
With regards to claim 2, the glazing has an overall area of, for example, 100 cm2 to 20 m2, which gives a minimum dimension of 10 cm to 4.47 m (i.e., the square root of 100 cm2 is 10 cm, the square root of 20 m2 is 4.47 m) (Mennig: para. [0049]). The functional element occupies the entire area of the glazing except for a circumferential edge region which has a width of, for example, 2 mm to 20 mm (Mennig: para. [0045]). The width of the overhang region (i.e., measured as the dimension along the edges of the functional element, for which the edge sealing is continuous) therefore ranges from 80 mm (10 cm = 100 mm; 100 mm – 20 mm = 80 mm) to 4468 mm (4.47 m = 4470 mm; 4470 mm = 2 mm = 4468 mm), which is entirely within the claimed range of at least 4 mm. The claimed range is considered to be anticipated by Mennig, as the Mennig discloses a range entirely within the claimed range, and Mennig derives the same function from its range as the claimed range (i.e., a seal is formed). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mennig as applied to claim 1 above, and further in view of Chari et al (US 7,387,856 B2).
With regards to claims 3 and 15, Mennig discloses a functional element as applied to claim 1 above (see discussion). Mennig does not appear to disclose its active layer as containing or made of liquid crystals per present claim 3, or made of polymer dispersed liquid crystals (PDLC) per present claim 15.
Chari discloses a display which includes an electrically modulated material such as an electrochromic material, the display including a chiral nematic liquid crystal, also known as PDLC (Chari: abstract; col. 6, lines 15-20; col. 10, line 64 through to col. 11, line 3). Based on the discussion of PDLC in the background of Chari, and its citation of numerous references directed to PDLC, it is clear that PDLC is an exceptionally well-known material in the field (Chari: at least col. 1, lines 10-45). The PDLC is applied in the same type of structure disclosed in Mennig (i.e., between two conductive layers, or in the case of Mennig, electrodes) (Chari: col. 1, lines 26-45; Mennig: Fig. 7). Chari notes the use of PDLC to produce “low cost flexible electronic displays” for which there is “significant interest” (Chari: col. 1, lines 10-26). Mennig and Chari are analogous art in that they are related to the same field of endeavor of glazings with functional elements. A person of ordinary skill in the art would have found it obvious to have selected the PDLC of Chari as the active material in Chari, as such material is well-known in the art. Furthermore, a person of ordinary skill would have been motivated to select PDLC under the pretense of cost reduction, for which there is “significant interest” (Chari: at least col. 1, lines 10-45).

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Mennig as applied to claim 1 above.
With regards to claim 14, Mennig discloses a functional element as applied to claim 1 above. expressly suggests sizing its functional element in relation to the area of the glazing to be formed (Mennig: para. [0045]). Mennig teaches that the surface area of its glazing “can vary widely”, and that any three-dimensional shape can be selected (Mennig: para. [0049]). Furthermore, the circumferential edge region (which does not contain the functional element) is provided for the purposes of concealing fastening elements, frames, or prints, and for protecting corrosion (Mennig: para. [0045]). Based on the foregoing, a person of ordinary skill would have found it obvious to optimize the area dimensions of the functional element of Mennig (including its width) depending on the application of the glazing (with such applications known to create dimensions which “vary widely) and depending on the need for concealing other components such as fastening elements, frames, or prints, or for corrosion protection. A person of ordinary skill in the art would have tended to select from the claimed range in the event those areas which are smaller are selected, and when a substantial need for concealment or corrosion protection arises.



Response to Arguments
Applicant's arguments/amendments, filed July 27th, 2022, have been fully considered and are found persuasive. Athenstaedt does not disclose or teach a functional element including a stack sequence “consisting of a first carrier film, a first surface electrode,… the active layer being in direct contact with the first and second surface electrodes…” as required by the claims. Therefore, the rejection over Athenstaedt is withdrawn. However, new grounds of rejection are made over Mennig.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783